SUPPLEMENTAL STOCK PURCHASE AGREEMENT

 

RECITALS

This Supplemental Stock Purchase Agreement (the "Agreement") is made as of this
19th day of July, 2002 among Capital Growth Partners, LLC ("CGP"), a Utah
Limited liability Company, Loeb Investors Co. XL ("Loeb") and United Park City
Mines Company, a Delaware corporation (together with its subsidiaries, the
"Company").

Reference is made to that certain Stock Purchase Agreement dated as of
February 21, 2002, by and among CGP, the Company, and those parties set forth on
Schedule A attached thereto (such entities are hereinafter collectively referred
to as "Sellers" and each individually as a "Seller"), as such Agreement was
amended by a First Amendment to Stock Purchase Agreement (the "First Amendment")
dated as of June 21, 2002 (the Stock Purchase Agreement (as amended by the First
Amendment, shall hereafter be referred to as the "Existing Stock Purchase
Agreement").

AGREEMENT

CGP, Loeb and the Company, intending to be legally bound, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
agree as follows:

1. In addition to the shares of common stock of the Company provided to be sold
under the Existing Stock Purchase Agreement pursuant to the terms thereof, Loeb
agrees to sell and transfer to CGP and CGP agrees to purchase from Loeb
917,778.45 shares of capital stock of the Company (the "Supplemental Shares"),
for a purchase price of $25/share (for a total purchase price of $22,944,461.25)
, pursuant to and in accordance with the terms of the Existing Stock Purchase
Agreement (as if the Supplemental Shares were being sold pursuant to the
Existing Stock Purchase Agreement), which is incorporated by reference herein
(but is not amended hereby); provided, however, that:

A. as the Supplemental Shares represent all of the shares of the Non-Selling
Shareholders under the Existing Stock Purchase Agreement, Loeb agrees not to
exercise any rights on behalf of the Non-Selling Shareholders set forth in
Sections 3(iv), 6.4(a), 11.1(e) or 12(a) under the Existing Stock Purchase
Agreement;

B. simultaneously with the execution hereof, CGP shall deposit $250,000 (the
"Supplemental Deposit") with Zions' Bank (the "Deposit Agent"), which deposit
shall be administered pursuant to (i) the sections of the Existing Stock
Purchase Agreement pertaining to the Deposit (as defined therein) as if the
Supplemental Deposit were the Deposit and as if the Supplemental Shares were
"Shares" as defined in the Existing Stock Purchase Agreement, and (ii) the
Supplemental Deposit Agent Agreement among Loeb, CGP, and Zions' Bank, of even
date herewith (the "Supplemental Deposit Agent Agreement"). If the Supplemental
Shares are sold to CGP pursuant to this Agreement, the Supplemental Deposit
shall be applied to the purchase price of the Supplemental Shares pursuant to
Section 3(i) of the Existing Stock Purchase Agreement as if the Supplemental
Deposit were the Deposit and as if the Supplemental Shares were the Shares under
the Existing Stock Purchase Agreement. If the Supplemental Shares are not sold
to CGP, then the Deposit shall be disposed of pursuant to Sections 3(ii), 3(iii)
and 3(b) of the Existing Stock Purchase Agreement as if the Supplemental Deposit
were the Deposit and as if the Supplemental Shares were the Shares under the
Existing Stock Purchase Agreement. It is understood that the Supplemental
Deposit shall pertain solely to the Supplemental Shares and shall not be for the
benefit of the Sellers under the Existing Stock Purchase Agreement other than
Loeb as the holder of the Supplemental Shares; and

C. In addition to any other provisions contained herein, CGP shall have no
obligation to purchase the Supplemental Shares and shall be entitled to prompt
return of the Supplemental Deposit if is not able to acquire, at Closing (as
defined in the Existing Stock Purchase Agreement) from Sellers (as defined in
the Existing Stock Purchase Agreement), free and clear of all claims and
Encumbrances (as defined in the Existing Stock Purchase Agreement) at least 51
percent of the outstanding common stock of the Company as of the Closing Date
(as defined in the Existing Stock Purchase Agreement), not including the
Supplemental Shares, after assuming that all other options or other rights to
acquire common stock of the Company have been issued, exercised and converted
into common stock, as applicable, and, as a result, does not close on the
purchase of the Shares under the Existing Stock Purchase Agreement;

D. If the Closing occurs under the Existing Stock Purchase Agreement, CGP will
be obligated to simultaneously purchase the Supplemental Shares (the
"Supplemental Share Closing") under this Agreement, unless CGP will not able to
acquire, at the Supplemental Share Closing, from Loeb, such Supplemental Shares
free and clear of all claims and Encumbrances (as defined in the Existing Stock
Purchase Agreement).

The parties hereto agree to be bound by all obligations, conditions, covenants,
representations, warranties and other terms of the Existing Stock Purchase
Agreement as if the Supplemental Shares were Shares (as defined in the Existing
Stock Purchase Agreement) being sold pursuant to such Existing Stock Purchase
Agreement, including, without limitation, the parties' agreement that
representations and warranties the Sellers, the Company and CGP made,
respectively, under the Existing Stock Purchase Agreement with respect to the
Shares are hereby made by Loeb, the Company and the CGP, respectively, with
respect to the Supplemental Shares.

The parties confirm that, in addition to the aforesaid Supplemental Deposit,

(i). Pursuant to Section 12A of the First Amendment, a $250,000 Initial Deposit
(as defined in the First Amendment) was disbursed to Sellers, which Initial
Deposit is nonrefundable and is the property of the Sellers provided that if a
Closing occurs and CGP (or an affiliate of CGP) purchases the Shares from
Sellers, the Initial Deposit will be applied to the Purchase Price, all as set
forth in the First Amendment;

(ii). Pursuant to Sections 12(A) and 12(B) of the First Amendment, the Deposit
(as defined in the Existing Stock Purchase Agreement) is in the amount of
$1,250,000, plus interest;

(iii). Pursuant to Section 12(C) of the First Amendment, CGP may elect a Second
Postponement (as defined in the First Amendment) by paying Seller's
Representative an additional $250,000 deposit, which deposit will be applied to
the Purchase Price of the Shares if a Closing occurs, pursuant to the terms of
the First Amendment. The parties hereto agree that if CGP elects a Second
Postponement under the Existing Stock Purchase Agreement, CGP will elect a
Second Postponement with respect to the Supplemental Shares (which Second
Postponement provided for herein shall be for the same time period as the Second
Postponement provided for in the First Amendment) by paying Seller's
Representative an additional deposit of $50,000 (the "Supplemental Shares Second
Postponement Deposit"), payment and disposition of which shall be treated
analogously to payment an disposition of the Second Postponement Deposit under
the First Amendment; and

(iv). Pursuant to Section 12(D) of the First Amendment, CGP (as defined in the
First Amendment) may elect Third Postponement (as defined in the First
Amendment) by paying Seller's Representative an additional $250,000 deposit,
which deposit will be applied to the Purchase Price of the Shares if a Closing
occurs, pursuant to the terms of the First Amendment. The parties hereto agree
that if CGP elects a Third Postponement under the Existing Stock Purchase
Agreement, CGP will elect a Third Postponement with respect to the Supplemental
Shares (which Third Postponement provided for herein shall be for the same time
period as the Third Postponement provided for in the First Amendment) by paying
Seller's representative an additional deposit of $50,000 (the "Supplemental
Shares Third Postponement Deposit"), payment and disposition of which shall be
treated analogously to payment an disposition of the Third Postponement Deposit
under the First Amendment, but which Supplemental Shares Third Postponement
Deposit shall pertain solely to the Supplemental Shares and shall not be for the
benefit of the Sellers under the Existing Stock Purchase Agreement other than
Loeb as the holder of the Supplemental Shares.

2. Loeb agrees to take the position that the Supplemental Shares are not
"Remaining Shares" under the Existing Stock Purchase Agreement. Loeb agrees to
indemnify and hold CGP harmless for any payments of expenses under the Existing
Stock Purchase Agreement it is required to make under Sections 7.5, 13.11 or any
related provision of the Existing Stock Purchase Agreement as a result of any
other person or entity taking the position that the Supplemental Shares are
Remaining Shares under the Existing Stock Purchase Agreement.

3. This Agreement shall be construed in accordance with, and governed in all
respects by, the laws of the State of Delaware (without giving effect to
principles of conflicts of law).

4. This Agreement may be signed in counterparts, all of which together shall
constitute one and the same instrument.

5. Capitalized terms used herein but not otherwise defined shall have the
meaning ascribed to them in the Existing Stock Purchase Agreement.

 

[THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

CGP, Loeb and the Company have caused this Supplemental Stock Purchase Agreement
to be executed by their duly authorized representatives as of July 19, 2002.

 

CAPITAL GROWTH PARTNERS, LLC

 By: /s/ Gerald A. Jackson

Name: Gerald A. Jackson

 

LOEB INVESTORS CO. XL

 By: /s/ Joseph S. Lesser

Name: Joseph S. Lesser

Managing Partner

 

UNITED PARK CITY MINES

By: /s/ Hank Rothwell

Name: Hank Rothwell

Title: President

 

 

 

 